



EXHIBIT 10.1




FORM OF
DEFERRED STOCK UNIT AGREEMENT






THIS AGREEMENT, dated as _______________ (“Grant Date”) is between MasterCard
Incorporated, a Delaware Corporation (the “Company”), and you (the “Director”).
Capitalized terms that are used but not defined in this Agreement have the
meanings given to them in the 2006 Non-Employee Director Equity Compensation
Plan amended and restated as of June 5, 2012 (the “Plan”). The parties hereby
agree as follows:
1.    Grant of Units.
Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to the Director the number of Deferred Stock Units
(“Units”) reflected in the Director’s grant statement, the terms and conditions
of which statement are incorporated as a part of this Agreement. The Units
comprising this award will be recorded in an unfunded Units account in the
Director’s name maintained on the books of the Company (“Account”). Each Unit
represents the right to receive one share of the Company’s $0.0001 par value
Class A Common Stock (“Common Shares”) under the terms and conditions set forth
below.
2.    Vesting.
The interest of the Director in the Units is fully vested on grant.
3.    Transfer Restrictions.
The Units granted hereunder may not be sold, assigned, margined, transferred,
encumbered, conveyed, gifted, hypothecated, pledged, or otherwise disposed of
and may not be subject to lien, garnishment, attachment or other legal process,
except as expressly permitted by the Plan.
4.    Stockholder Rights.
Prior to the time that the Director’s Units are settled and the Company has
issued Common Shares relating to such Units, the Director will not be deemed to
be the holder of, or have any of the rights of a holder with respect to, any
Common Shares deliverable with respect to such Units.
5.    Dividend Equivalents.
Until such time as the Units are released to the Director, the Company will pay
the Director a cash amount equal to the number of Units granted hereunder times
any per share dividend payment made to shareholders of the Company’s Common
Shares as long as the Director continues to hold such Units on the dividend
payment date. Such payments shall be made by the end of the year in which
dividends are paid to shareholders.
6.    Changes in Stock.
In the event of any change in the number and kind of outstanding stock by reason
of any recapitalization, reorganization, merger, consolidation, stock split or
any similar change affecting the


1

--------------------------------------------------------------------------------





Common Shares (other than a dividend payable in Common Shares) the Company shall
make an appropriate adjustment in the number and terms of the Units credited to
the Director’s Account as provided in the Plan. The adjustment provided under
this Section 6 will be nondiscretionary and final and binding on all interested
parties, including the affected Director and the Company; provided that the
Committee will determine whether an adjustment is appropriate.
7.    Form and Timing of Payment.
The Company shall pay on the fourth anniversary of the Grant Date,
_____________, a number of Common Shares equal to the aggregate number of Units
granted under this Agreement. In the event the Director has a Termination from
Service before the fourth anniversary of the Grant Date, payment shall be made
within 60 days of the Director’s Termination from Service.
A Director may elect, at a time and in a form prescribed by the Company, to
defer settlement of the Deferred Stock Units until a specified anniversary of
the Grant Date later than the fourth anniversary or until the Director’s
Termination from Service after the fourth anniversary of the Grant Date.
Notwithstanding any such election, in the event of the Director’s Termination
from Service, the Deferred Stock Units shall be settled within 60 days of the
Director’s Termination from Service. In order to be effective, any such election
to defer settlement until after the fourth anniversary of the Grant Date must be
made no later than December 31 of the year prior to the Annual Meeting of
shareholders on which the Award is made or at such other time specified by the
Committee. Once the deadline for electing has passed, an election as to time of
payment is irrevocable.
In the event a Director is a specified employee for purposes of Code section
409A(a)(2)(B)(i) at the time of his or her Termination from Service, any payment
required to be made on Termination from Service shall be made on the first day
of the seventh month following Termination from Service.
8.    Compliance with Law.
No Common Shares will be delivered to the Director unless counsel for the
Company is satisfied that such delivery will be in compliance with all
applicable laws, including, without limitation, any rule, regulation or
procedure of the U.S. national securities exchange upon which the Common Shares
are traded or any listing agreement with any such securities exchange, or any
other requirement of law or of any administrative or regulatory body having
jurisdiction over the Company. The Company reserves the right to impose other
requirements on the Units, any Common Shares acquired or payment made pursuant
to the Units, and the Director's participation in the Plan, to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable to comply with applicable laws. Such requirements may
include (but are not limited to) requiring the Director to sign any agreements
or undertakings that may be necessary to accomplish the foregoing.
9.    Taxes.
The Director shall be liable for any and all U.S. and foreign income and social
taxes, including any required withholding taxes, arising out of this grant or
the issuance of the Common Shares hereunder. To the extent withholding is
required under applicable law, the Company is authorized to deduct the amount of
tax withholding from the amount payable to the Director upon payment of dividend
equivalents and settlement of the Units, or to obtain withholdings in any other
method permitted by the Plan. Unless problematic under applicable law or
accounting rules, the Company shall withhold from the total number of Common
Shares the Director is to receive the value equal to the amount necessary to
satisfy any such withholding obligation at the minimum applicable withholding
rate or, to the extent


2

--------------------------------------------------------------------------------





permitted by applicable accounting principles, at up to the maximum applicable
withholding rate. In accordance with U.S. federal income tax withholding
requirements, the Company shall withhold on amounts payable to Directors who are
considered U.S. nonresident aliens under Code Section 7701(b).
10.    Data Authorization.
The Director acknowledges and consents to the collection, use, processing and
transfer of personal data in electronic or other form, as described in this
paragraph. The Company and its affiliates hold certain personal information
about the Director, including the Director’s name, home address and telephone
number, date of birth, social insurance number, remuneration, nationality, any
shares of stock or directorships held in the Company, details of all Units or
any other entitlement to shares of stock awarded, canceled, purchased, vested,
unvested or outstanding in the Director’s favor, for the purpose of managing and
administering the Director's participation in the Plan (“Data”). The Company
and/or its affiliates will transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of the Director’s
participation in the Plan, and the Company and/or its affiliates may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere, such as the United
States. The Director authorizes such third party recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Director’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
the Director’s behalf to a broker or other third party with whom the Director
may elect to deposit any shares of stock acquired pursuant to the Plan. This
authorization is provided by the Director solely in connection with and for the
purposes of implementation, administration and management of the Plan. The
Director may, at any time, review Data, require any necessary amendments to it,
inquire about the safety measures taken to protect the Data, or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect the Director’s ability to participate in the Plan, but will
not otherwise impact the Director's service with the Company.
11.    Section 409A.
The Company may at its sole discretion amend or replace this Agreement to cause
the Agreement to comply with Code section 409A. The Agreement shall be construed
and administered consistent with Code section 409A or an exemption from Code
section 409A. This section does not create an obligation on the part of the
Company to modify the terms of the Agreement, and the Company shall have no
liability in the event the Agreement results in adverse tax consequences to the
Director under Code section 409A.
12.    Miscellaneous.
(a)    All amounts credited to the Director’s Account under this Agreement shall
continue for all purposes to be a part of the general assets of the Company. The
Director’s interest in the Account shall make the Director only a general,
unsecured creditor of the Company.
(b)    The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.


3

--------------------------------------------------------------------------------





(c)    Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Director at the address
then on file with the Company or upon delivery to the Company at 2000 Purchase
Street, Purchase, New York 10577, Attn: Executive Vice President, Total Rewards.
(d)    This Agreement, constitutes the entire agreement of the parties with
respect to the subject matter hereof.




By ___________________________
Name
Title




4